U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of event requiring this shell company report Commission File Number: 000-53540 KONSTA REAL ESTATE PROPERTIES LTD. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of the Registrant’s Name into English) BRITISH VIRGIN ISLANDS (Jurisdiction of incorporation or organization) c/o Riokom, LLC 117485, Russian Federation, Moscow, 96 Profsouznaya Street, entrance №4, suite №141. Telephone and fax number: +7-495-649-639-1 Email: info@krepltd.com (Address of principal executive offices) Copies to: Richard Friedman, Esq. Andrew Smith, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference, LLP 61 Broadway, 32nd Floor New York, NY 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, US $3.00 par value (Title of Class) 1 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Number of outstanding shares of each of the Registrant’s classes of capital or common stock as ofDecember 31, 2009: 10,794,811 Ordinary Shares, $3.00 par value Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yesx No Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer,” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: oU.S. GAAP xInternational Financial Reporting Standards oOther as issued by the International Accounting Standards Board If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by court. N/Ao Yeso No 2 INFORMATION TO BE INCLUDED IN THE REPORT Convention In this Form 20-F all references to “BVI” are references to the British Virgin Islands. Unless otherwise noted all references to “ordinary shares” or “shares” are references to the ordinary shares of the Registrant. All references to “we”, “us”, the “Company”, the “Registrant” of “KREP” are references to Konsta Real Estate Properties Ltd.Per share numbers assume 10,794,811 ordinary shares issued and outstanding as of August 16, 2010, unless otherwise indicated. In this document, all references to “SEC” or “Commission” are reference to the United States Securities and Exchange Commission. References to “$” are to the currency of the United States of America. Forward Looking Statements Included in this Form 20-F are “forward-looking” statements, which are not current or historical information. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements, or industry results, to be materially different from anticipated results, performance or achievements expressed or implied by such forward-looking statements. When used in this report, statements that are not statements of current or historical fact are forward-looking statements. Without limiting the foregoing, the words "plan," "intend," "may," "will," "expect," "believe," "could," "anticipate," "estimate," or "continue" or similar expressions or other variations or comparable terminology are intended to identify forward-looking statements. Our future operating results are dependent upon many factors, including factors outside our control.Forward-looking statements may not be realized due to a variety of factors, including, without limitation, (i) our ability to obtain sufficient capital for property acquisition or development, (ii) our ability to obtain tenants for rental properties, (iii) general industry-wide conditions, (iv) our ability to manage our business; (v) our ability to employ and retain the management and human resources and infrastructure necessary to support the growth of the business; (vi) competitive factors and developments beyond ourcontrol; (vii) our inability to obtain appropriate governmental approvals or limitations imposed by government regulation of our business; (viii) inaccuracy or our financial assumptions and estimates, and (ix) the other factors discussed in “Risk Factors” and elsewhere in this report. All forward-looking statements attributable to us are expressly qualified in their entirety by these and other factors beyond our control. We undertake no obligation to update or revise or update forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise, except to the extent required by the federal securities laws. 3 TABLE OF CONTENTS PART I Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 Item 3. KEY INFORMATION 6 Item 4. INFORMATION ON THE REGISTRANT 20 Item 4A. UNRESOLVED STAFF COMMENTS 29 Item 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 29 Item 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 36 Item 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 40 Item 8. FINANCIAL INFORMATION KONSTA REAL ESTATE PROPERTIES LTD. CONSOLIDATED FINANCIAL STATEMENTS for the years ended 31 December 2ecember 2008 and 31 December 2007 41 Item 9. THE OFFER AND LISTING 42 Item 10. ADDITIONAL INFORMATION 42 Item 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 48 Item 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 48 PART II Item 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 49 Item 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 49 Item 15. CONTROLS AND PROCEDURES 49 Item 16A. AUDIT COMMITTEE FINANCIAL EXPERT 49 Item 16B. CODE OF ETHICS 49 Item 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 49 Item 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 49 Item 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 49 Item 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT Item 16G.
